Case 2:85-cv-04544-DMG-AGR Document 1067-1 Filed 01/19/21 Page 1 of 41 Page ID
                                 #:42554




                     O.M.G. v. Wolf
                       FILINGS
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          157 Filed
                                              Filed01/19/21
                                                    12/23/20 Page
                                                             Page21of
                                                                   of41
                                                                      4 Page ID
                                    #:42555



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


        O.M.G., et al.,                                   Case No. 1:20-cv-00786-JEB

                             Petitioners,
                                                          NOTICE OF COVID-19
        v.                                                POSITIVE CASES
        Chad WOLF, Acting Secretary of the U.S.
        Department of Homeland Security, et al.,          The Honorable James E. Boasberg

                             Respondents.



              Pursuant to the June 25, 2020 and September 9, 2020 minute orders, Respondents hereby

     notify the Court that, since the last notice (ECF No. 156), one (1) employee at the Karnes County

     Family Residential Center (“Karnes FRC”), one (1) employee at the South Texas Family

     Residential Center (“Dilley FRC”), and two (2) employees at the Berks Family Residential

     Center (“Berks FRC”), have tested positive for COVID-19. U.S. Immigration and Customs

     Enforcement informs the Department of Justice of the following:

             I.     Karnes County Family Residential Center (“Karnes FRC”)

             Employee 1: Employee 1 is an employee recreation specialist, who tested on December 17,

 2020, due to experiencing symptoms, beginning on that date. On December 20, 2020, the results

 came back positive. At this time, Employee 1 has not required treatment at a hospital or medical

 facility. Employee 1 was last at Karnes FRC on December 17, 2020. Contact tracing was conducted

 for the 48-hours prior to Employee 1 experiencing symptoms, on the dates Employee 1 was present

 at Karnes FRC, including December 15, 16, and 17, 2020, and revealed that Employee 1 had no

 close contact with any employees or residents at Karnes FRC. 1 Employee 1 is and will remain in


 1
     Employee 1 had close contact with one other employee outside of work at Karnes FRC, as Employee 1
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          157 Filed
                                              Filed01/19/21
                                                    12/23/20 Page
                                                             Page32of
                                                                   of41
                                                                      4 Page ID
                                    #:42556



 quarantine for 14 days from the date of the positive test result, until January 4, 2021. After that

 time, Employee 1 has been directed to contact Human Resources for further guidance before

 reporting to work.

         II.     South Texas Family Residential Center (“Dilley FRC”)

         Employee 1: Employee 1 is a supervisory detention and deportation officer, who tested at

 an off-site facility on December 16, 2020, due to experiencing symptoms, beginning on that date,

 and exposure on December 11, 2020, to an individual who tested positive for COVID-19. On

 December 19, 2020, the results came back positive. At this time, Employee 1 has not required

 treatment at a hospital or medical facility. Employee 1 was last at Dilley FRC on December 3,

 2020. Contact tracing was conducted for the last day Employee 1 was present at Dilley FRC, on

 December 3, 2020, and revealed that Employee 1 had no close contact with any employees or

 residents. Employee 1 has been in quarantine since, and will remain in quarantine for, 14 days

 from December 15, 2020, the date that Employee 1 received notification of exposure to an

 individual who tested positive for COVID-19, until December 30, 2020. After that time, Employee

 1 has been directed to contact Human Resources for further guidance before reporting to work.

         III.    Berks Family Residential Center (“Berks FRC”)

         Employee 1: Employee 1 is a shelter care supervisor, who tested at an off-site facility on

 December 15, 2020, due to experiencing symptoms, beginning on December 13, 2020. On

 December 18, 2020, the results came back positive. At this time, Employee 1 has not required

 treatment at a hospital or medical facility. Employee 1 was last at Berks FRC on December 13,

 2020. Contact tracing was conducted for the 48-hours prior to Employee 1 experiencing symptoms,

 on the dates Employee 1 was present at Berks FRC, including December 11, 12, and 13, 2020, and



 lives with the other employee.
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          157 Filed
                                              Filed01/19/21
                                                    12/23/20 Page
                                                             Page43of
                                                                   of41
                                                                      4 Page ID
                                    #:42557



 revealed that Employee 1 had close contact with one (1) employee, but no residents. The exposed

 employee has been notified and is and will remain in quarantine for 14 days from the date of

 exposure and until cleared to return to work by Berks County Management and the exposed

 employee’s medical provider. Employee 1 is and will remain in quarantine for 14 days from the

 date of the onset of symptoms, until December 28, 2020. After that time, Employee 1 has been

 directed to contact Human Resources for further guidance before reporting to work.

        Employee 2: Employee 2 is a deportation officer, who tested on December 20, 2020, due

 to required international travel scheduled on December 24, 2020, and experiencing symptoms

 beginning on December 18, 2020. On December 22, 2020, the results came back positive. At this

 time, Employee 2 has not required treatment at a hospital or medical facility. Employee 2 was last

 at Berks FRC on December 21, 2020. Contact tracing was conducted for the 48-hours prior to

 Employee 2 experiencing symptoms, on the dates Employee 2 was present at Berks FRC, including

 December 18, 2020, through December 21, 2020, and revealed that Employee 2 had close contact

 with two (2) employees, but no residents. The exposed employees have been notified and are and

 will remain in quarantine for 14 days from the date of exposure and until cleared to return to work

 by Berks County Management and the exposed employees’ medical provider. Employee 2 is and

 will remain in quarantine for 14 days from the date of the positive test result, until January 6, 2021.

 After that time, Employee 2 has been directed to contact Human Resources for further guidance

 before reporting to work.

        RESPECTFULLY SUBMITTED this 23rd day of December, 2020.

                                         MICHAEL R. SHERWIN
                                         Acting United States Attorney
                                         District of Columbia

                                         DANIEL VAN HORN
                                         Assistant U.S. Attorney
                                         555 4th St. NW, Washington, DC 20530
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          157 Filed
                                              Filed01/19/21
                                                    12/23/20 Page
                                                             Page54of
                                                                   of41
                                                                      4 Page ID
                                    #:42558



                               Telephone: (202) 252-2506
                               Email: Daniel.VanHorn@usdoj.gov

                               JEFFREY BOSSERT CLARK
                               Acting Assistant Attorney General
                               Civil Division

                               WILLIAM C. PEACHEY
                               Director
                               Office of Immigration Litigation
                               District Court Section

                               ELIANIS PEREZ
                               Assistant Director

                               s/ Jordan K. Hummel
                               JORDAN K. HUMMEL
                               Trial Attorney
                               Office of Immigration Litigation - DCS
                               P.O. Box 868, Ben Franklin Station
                               Washington, DC 20044
                               Telephone: (202) 598-8715
                               Email: jordan.hummel@usdoj.gov

                               Attorneys for Respondents
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                Document
                                       1067-1
                                          158 Filed 12/31/20
                                                    01/19/21 Page 1
                                                                  6 of 13
                                                                       41 Page ID
                                    #:42559



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


         O.M.G., et al.,                                   Case No. 1:20-cv-00786-JEB

                              Petitioners,
                                                           NOTICE OF COVID-19
         v.                                                POSITIVE CASES
         Chad WOLF, Acting Secretary of the U.S.
         Department of Homeland Security, et al.,          The Honorable James E. Boasberg

                              Respondents.



               Pursuant to the June 25, 2020 and September 9, 2020 minute orders, Respondents hereby

      notify the Court that, since the last notice (ECF No. 157), eight (8) employees and three (3) new

      intakes at the Karnes County Family Residential Center (“Karnes FRC”), and twelve (12)

      employees, three (3) new intakes, and one (1) resident at the South Texas Family Residential

      Center (“Dilley FRC”) have tested positive for COVID-19. 1 U.S. Immigration and Customs

      Enforcement informs the Department of Justice of the following:

              I.     Karnes County Family Residential Center (“Karnes FRC”)

              Employee 1: Employee 1 is a resident advisor, who tested on December 21, 2020, due to

  experiencing symptoms, beginning on that date. On December 22, 2020, the results came back

  positive. At this time, Employee 1 has not required treatment at a hospital or medical facility.

  Employee 1 was last at Karnes FRC on December 18, 2020. Contact tracing will not be conducted

  since Employee 1 was not at Karnes FRC for the 48-hours prior to experiencing symptoms.



  1
   The last notice (ECF No. 157) included positive cases reported on five (5) dates, between December 19,
  2020, and December 23, 2020, due to the federal holidays on Thursday, December 24, 2020, and Friday,
  December 25, 2020. This notice includes positive cases reported on eight (8) dates, between December
  24, 2020, and December 31, 2020, due to the federal holiday on Friday, January 1, 2021.

                                                     1
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                Document
                                       1067-1
                                          158 Filed 12/31/20
                                                    01/19/21 Page 2
                                                                  7 of 13
                                                                       41 Page ID
                                    #:42560



  Employee 1 is and will remain in quarantine for 14 days from the date of the positive test result,

  until January 6, 2021. After that time, Employee 1 has been directed to contact Human Resources

  for further guidance before reporting to work.

         Employee 2: Employee 2 is a registered nurse, who tested on December 22, 2020, due to

  experiencing symptoms, beginning on that date. On December 23, 2020, the results came back

  positive. At this time, Employee 2 has not required treatment at a hospital or medical facility.

  Employee 2 was last at Karnes FRC on December 18, 2020. Contact tracing will not be conducted

  as Employee 2 was not at Karnes FRC in the 48-hours prior to experiencing symptoms. Employee

  2 is and will remain in quarantine for 14 days from the date of the positive test result, until January

  7, 2021. After that time, Employee 2 has been directed to contact Human Resources for further

  guidance before reporting to work.

         Employee 3: Employee 3 is a resident advisor, who tested on December 19, 2020, due to

  exposure to an individual who tested positive for COVID-19. On December 23, 2020, the results

  came back positive. At this time, Employee 3 has not required treatment at a hospital or medical

  facility. Employee 3 was last at Karnes FRC on December 18, 2020. Contact tracing will not be

  conducted as Employee 3 was not at Karnes FRC in the 48-hours prior to Employee 3’s positive

  test result. Employee 3 is and will remain in quarantine for 14 days from the date of the positive

  test result, until January 7, 2021. After that time, Employee 3 has been directed to contact Human

  Resources for further guidance before reporting to work.

         Employee 4: Employee 4 is a licensed practical nurse, who tested on December 23, 2020,

  due to experiencing symptoms, beginning on that date. On December 24, 2020, the results came

  back positive. At this time, Employee 4 has not required treatment at a hospital or medical facility.

  Employee 4 was last at Karnes FRC on December 18, 2020. Contact tracing will not be conducted



                                                    2
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                Document
                                       1067-1
                                          158 Filed 12/31/20
                                                    01/19/21 Page 3
                                                                  8 of 13
                                                                       41 Page ID
                                    #:42561



  as Employee 4 was not at Karnes FRC in the 48-hours prior to experiencing symptoms. Employee

  4 is and will remain in quarantine for 14 days from the date of the positive test result, until January

  8, 2021. After that time, Employee 4 has been directed to contact Human Resources for further

  guidance before reporting to work.

         Employee 5: Employee 5 is a resident advisor, who tested on December 20, 2020, for peace

  of mind. On December 23, 2020, the results came back positive and Employee 5 began

  experiencing symptoms. At this time, Employee 5 has not required treatment at a hospital or

  medical facility. Employee 5 was last at Karnes FRC on December 23, 2020. Contact tracing was

  conducted for the 48-hours prior to experiencing symptoms, on the dates Employee 5 was at

  Karnes FRC, including from December 21, 2020, through December 23, 2020, and revealed that

  Employee 5 did not have any close contact with other employees or residents. Employee 5 is and

  will remain in quarantine for 14 days from the date of the positive test result, until January 7, 2021.

  After that time, Employee 5 has been directed to contact Human Resources for further guidance

  before reporting to work.

         Employee 6: Employee 6 is a human resource specialist, who tested on December 23, 2020,

  due to experiencing symptoms, beginning on that date. On December 26, 2020, the results came

  back positive. At this time, Employee 6 has not required treatment at a hospital or medical facility.

  Employee 6 was last at Karnes FRC on December 23, 2020. Contact tracing was conducted for the

  48-hours before the onset of symptoms, on the dates Employee 5 was at Karnes FRC, including

  from December 21, 2020, through December 23, 2020, and revealed that Employee 6 did not have

  any close contact with other employees or residents. Employee 6 is and will remain in quarantine

  for 14 days from the date of the positive test result, until January 10, 2021. After that time,

  Employee 6 has been directed to contact Human Resources for further guidance before reporting



                                                    3
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                Document
                                       1067-1
                                          158 Filed 12/31/20
                                                    01/19/21 Page 4
                                                                  9 of 13
                                                                       41 Page ID
                                    #:42562



  to work.

         Employee 7: Employee 7 is a bailiff supervisor, who tested on December 26, 2020, for

  peace of mind. That same day, the results came back positive. At this time, Employee 7 has not

  required treatment at a hospital or medical facility. Employee 7 was last at Karnes FRC on

  December 16, 2020. Contact tracing will not be conducted as Employee 7 was not at Karnes FRC

  in the 48-hours prior to Employee 7’s positive test result. Employee 7 is and will remain in

  quarantine for 14 days from the date of the positive test result, until January 10, 2021. After that

  time, Employee 7 has been directed to contact Human Resources for further guidance before

  reporting to work.

         Employee 8: Employee 8 is a resident advisor, who tested on December 27, 2020, due to

  experiencing symptoms, beginning on that date. That same day, the results came back positive. At

  this time, Employee 8 has not required treatment at a hospital or medical facility. Employee 8 was

  last at Karnes FRC on December 26, 2020. Contact tracing was conducted for the 48-hours before

  the onset of symptoms, on the dates Employee 8 was at Karnes FRC, including from December

  24, 2020, through December 26, 2020, and revealed that Employee 8 did not have any close contact

  with other employees or residents. Employee 8 is and will remain in quarantine for 14 days from

  the date of the positive test result, until January 11, 2021. After that time, Employee 8 has been

  directed to contact Human Resources for further guidance before reporting to work.

         New Intake 1: New Intake 1 arrived at Karnes FRC on December 24, 2020, and was tested

  that same day as part of the new intake process. On December 26, 2020, the results came back

  positive. New Intake 1 is asymptomatic, and being closely monitored. New Intake 1 is and will

  remain in quarantine for 14 days from the date of the positive test result, until January 10, 2021, if

  New Intake 1 remains asymptomatic. At this time, New Intake 1 has not required treatment at an



                                                    4
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          158 Filed
                                              Filed01/19/21
                                                    12/31/20 Page
                                                             Page10
                                                                  5 of
                                                                     of13
                                                                        41 Page ID
                                     #:42563



  outside hospital or medical facility. All new intakes who arrived at the facility with New Intake 1

  and remain asymptomatic are and will remain in cohort for 14 days from the date of their arrival,

  until January 8, 2021, and will be monitored and assessed for signs and symptoms of COVID-19

  once per day. 2

          New Intake 2: New Intake 2 arrived at Karnes FRC on December 22, 2020, and was tested

  that same day as part of the new intake process. On December 26, 2020, the results came back

  positive. New Intake 2 is asymptomatic, and being closely monitored. New Intake 2 is and will

  remain in quarantine for 14 days from the date of the positive test result, until January 10, 2021, if

  New Intake 2 remains asymptomatic. At this time, New Intake 2 has not required treatment at an

  outside hospital or medical facility. All new intakes who arrived at the facility with New Intake 2

  and remain asymptomatic are and will remain in cohort for 14 days from the date of their arrival,

  until January 6, 2021, and will be monitored and assessed for signs and symptoms of COVID-19

  once per day.

          New Intake 3: New Intake 3 arrived at Karnes FRC on December 23, 2020, and was tested

  that same day as part of the new intake process. On December 25, 2020, the results came back

  positive. New Intake 3 is asymptomatic, and being closely monitored. New Intake 3 is and will

  remain in quarantine for 14 days from the date of the positive test result, until January 9, 2021, if

  New Intake 3 remains asymptomatic. At this time, New Intake 3 has not required treatment at an

  outside hospital or medical facility. All new intakes who arrived at the facility with New Intake 3

  and remain asymptomatic are and will remain in cohort for 14 days from the date of their arrival,

  until January 7, 2021, and will be monitored and assessed for signs and symptoms of COVID-19



  2
    New Intake 1 arrived at Karnes FRC with one (1) minor family member who received a negative test result, but,
  due to their status as a minor, will remain in quarantine with New Intake 1, until January 10, 2021, if the minor
  family member remains asymptomatic.

                                                           5
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          158 Filed
                                              Filed01/19/21
                                                    12/31/20 Page
                                                             Page11
                                                                  6 of
                                                                     of13
                                                                        41 Page ID
                                     #:42564



  once per day.

         II.      South Texas Family Residential Center (“Dilley FRC”)

         Employee 1: Employee 1 is a resident supervisor, who tested at an off-site facility on

  December 21, 2020, due to experiencing symptoms, beginning on December 17, 2020. On

  December 21, 2020, the results came back positive. At this time, Employee 1 has not required

  treatment at a hospital or medical facility. Employee 1 was last at Dilley FRC on December 13,

  2020. Contact tracing will not be conducted since Employee 1 was not at Dilley FRC in the 48-

  hours prior to experiencing symptoms. Employee 1 is and will remain in quarantine for 14 days

  from the date of the positive test result, until January 5, 2021. After that time, Employee 1 has

  been directed to contact Human Resources for further guidance before reporting to work.

         Employee 2: Employee 2 is a resident supervisor, who tested at an off-site facility on

  December 23, 2020, due to experiencing symptoms, beginning on December 22, 2020. On

  December 23, 2020, the results came back positive. At this time, Employee 2 has not required

  treatment at a hospital or medical facility. Employee 2 was last at Dilley FRC on December 11,

  2020. Contact tracing will not be conducted since Employee 2 was not at Dilley FRC in the 48-

  hours prior to experiencing symptoms. Employee 2 is and will remain in quarantine for 14 days

  from the date of the positive test result, until January 7, 2021. After that time, Employee 2 has

  been directed to contact Human Resources for further guidance before reporting to work.

         Employee 3: Employee 3 is a deportation officer, who tested at an off-site facility on

  December 23, 2020, due to exposure on December 19, 2020, to an individual who tested positive

  for COVID-19, and experiencing symptoms, beginning December 23, 2020. On December 23,

  2020, the results came back positive. At this time, Employee 3 has not required treatment at a

  hospital or medical facility. Employee 3 was last at Dilley FRC on December 22, 2020. Contact



                                                 6
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          158 Filed
                                              Filed01/19/21
                                                    12/31/20 Page
                                                             Page12
                                                                  7 of
                                                                     of13
                                                                        41 Page ID
                                     #:42565



  tracing will be conducted for the dates Employee 3 was at Dilley FRC after exposure, including

  December 20, 21, and 22, 2020. If any exposure is identified, the protocols for contact exposure

  previously described in ECF No. 108 will be implemented. Employee 3 is and will remain in

  quarantine for 14 days from the date of the positive test result, until January 7, 2021. After that

  time, Employee 3 has been directed to contact Human Resources for further guidance before

  reporting to work.

         Employee 4: Employee 4 is a maintenance contractor, who tested at an off-site facility on

  December 23, 2020, due to experiencing symptoms, beginning on that date. On December 24,

  2020, the results came back positive. At this time, Employee 4 has not required treatment at a

  hospital or medical facility. Employee 4 was last at Dilley FRC on December 23, 2020. Contact

  tracing will be conducted for the 48-hours prior to the onset of symptoms, on the dates Employee

  4 was at Dilley FRC, including December 21, 22, and 23, 2020. If any exposure is identified, the

  protocols for contact exposure previously described in ECF No. 108 will be implemented.

  Employee 4 is and will remain in quarantine for 14 days from the date of the onset of symptoms,

  until January 7, 2021. After that time, Employee 4 has been directed to contact Human Resources

  for further guidance before reporting to work.

         Employee 5: Employee 5 is a deportation officer, who tested at an off-site facility on

  December 24, 2020, due to exposure on December 22, 2020, to an individual who tested positive

  for COVID-19, and experiencing symptoms, beginning on December 24, 2020. On December 24,

  2020, the results came back positive. At this time, Employee 5 has not required treatment at a

  hospital or medical facility. Employee 5 was last at Dilley FRC on December 23, 2020. Contact

  tracing will be conducted for the dates Employee 5 was at Dilley FRC after exposure, including

  December 22 and 23, 2020. If any exposure is identified, the protocols for contact exposure



                                                   7
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          158 Filed
                                              Filed01/19/21
                                                    12/31/20 Page
                                                             Page13
                                                                  8 of
                                                                     of13
                                                                        41 Page ID
                                     #:42566



  previously described in ECF No. 108 will be implemented. Employee 5 is and will remain in

  quarantine for 14 days from the date of the positive test result, until January 8, 2021. After that

  time, Employee 5 has been directed to contact Human Resources for further guidance before

  reporting to work.

         Employee 6: Employee 6 is a deportation officer, who tested at an off-site facility on

  December 26, 2020, due to exposure on December 22, 2020, to an individual who tested positive

  for COVD-19, and experiencing symptoms, beginning on December 23, 2020. On December 26,

  2020, the results came back positive. At this time, Employee 6 has not required treatment at a

  hospital or medical facility. Employee 6 was last at Dilley FRC on December 22, 2020. Contact

  tracing will be conducted for 48-hours prior to the onset of symptoms, on the dates Employee 6

  was at Dilley FRC, including December 22, 2020. If any exposure is identified, the protocols for

  contact exposure previously described in ECF No. 108 will be implemented. Employee 6 is and

  will remain in quarantine for 14 days from the date of the positive test result, until January 10,

  2021. After that time, Employee 6 has been directed to contact Human Resources for further

  guidance before reporting to work.

         Employee 7: Employee 7 is a resident supervisor, who tested at an off-site facility on

  December 15, 2020, due to exposure on December 14, 2020, to an individual who tested positive

  for COVD-19, and experiencing symptoms, beginning on December 15, 2020. On December 18,

  2020, the results came back positive. At this time, Employee 7 has not required treatment at a

  hospital or medical facility. Employee 7 was last at Dilley FRC on December 10, 2020. Contact

  tracing will not be conducted since Employee 7 was not at Dilley FRC in the 48-hours prior to

  experiencing symptoms. Employee 7 remained in quarantine for 14 days from the date of exposure,

  until December 29, 2020, and was directed to contact Human Resources for further guidance



                                                  8
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          158 Filed
                                              Filed01/19/21
                                                    12/31/20 Page
                                                             Page14
                                                                  9 of
                                                                     of13
                                                                        41 Page ID
                                     #:42567



  before reporting to work. 3

          Employee 8: Employee 8 is a resident supervisor, who tested at an off-site facility on

  December 27, 2020, due to experiencing symptoms, beginning on December 25, 2020. On

  December 29, 2020, the results came back positive. At this time, Employee 8 has not required

  treatment at a hospital or medical facility. Employee 8 was last at Dilley FRC on December 23,

  2020. Contact tracing will be conducted for 48-hours prior to the onset of symptoms, on the dates

  Employee 8 was at Dilley FRC, including December 23, 2020. If any exposure is identified, the

  protocols for contact exposure previously described in ECF No. 108 will be implemented.

  Employee 8 is and will remain in quarantine for 14 days from the date of the test, until January 11,

  2021. After that time, Employee 8 has been directed to contact Human Resources for further

  guidance before reporting to work.

          Employee 9: Employee 9 is a library aide, who tested at an off-site facility on December

  29, 2020, due to experiencing symptoms, beginning on December 28, 2020. On December 29,

  2020, the results came back positive. At this time, Employee 9 has not required treatment at a

  hospital or medical facility. Employee 9 was last at Dilley FRC on December 27, 2020. Contact

  tracing will be conducted for 48-hours prior to the onset of symptoms, on the dates Employee 9

  was at Dilley FRC, including December 26 and 27, 2020. If any exposure is identified, the

  protocols for contact exposure previously described in ECF No. 108 will be implemented.

  Employee 9 is and will remain in quarantine for 14 days from the date of the positive test result,

  until January 13, 2021. After that time, Employee 9 has been directed to contact Human Resources

  for further guidance before reporting to work.

          Employee 10: Employee 10 is a deportation officer, who tested at an off-site facility on


  3
   Employee 7 reported the positive test result to ICE on December 28, 2020, due to Employee 7’s misunderstanding
  of the reporting obligation, where Employee 7 had not been at Dilley FRC since December 10, 2020.

                                                         9
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                Document
                                       1067-1
                                          158 Filed 12/31/20
                                                    01/19/21 Page 10
                                                                  15 of 13
                                                                        41 Page ID
                                    #:42568



  December 29, 2020, due to exposure on December 22, 2020, to an individual who tested positive

  for COIVD-19. On December 29, 2020, the results came back positive. At this time, Employee 10

  has not required treatment at a hospital or medical facility. Employee 10 was last at Dilley FRC

  on December 29, 2020. Contact tracing will be conducted from the date of exposure, December

  22, 2020, through Employee 10’s last day at Dilley FRC, December 29, 2020. If any exposure is

  identified, the protocols for contact exposure previously described in ECF No. 108 will be

  implemented. Employee 10 is and will remain in quarantine for 14 days from the date of the

  positive test result, until January 13, 2021. After that time, Employee 10 has been directed to

  contact Human Resources for further guidance before reporting to work.

         Employee 11: Employee 11 is a deportation officer, who tested at an off-site facility on

  December 27, 2020, due to exposure on December 21 or 22, 2020, to an individual who tested

  positive for COIVD-19. On December 29, 2020, the results came back positive. At this time,

  Employee 11 has not required treatment at a hospital or medical facility. Employee 11 was last at

  Dilley FRC on December 22, 2020. Contact tracing will be conducted from the date of exposure

  through Employee 11’s last day at Dilley FRC, including December 22, 2020. If any exposure is

  identified, the protocols for contact exposure previously described in ECF No. 108 will be

  implemented. Employee 11 is and will remain in quarantine for 14 days from the date of the

  positive test result, until January 13, 2021. After that time, Employee 11 has been directed to

  contact Human Resources for further guidance before reporting to work.

         Employee 12: Employee 12 is a resident supervisor, who tested at an off-site facility on

  December 27, 2020, due to experiencing symptoms, beginning on that date. On December 29,

  2020, the results came back positive. At this time, Employee 12 has not required treatment at a

  hospital or medical facility. Employee 12 was last at Dilley FRC on December 26, 2020. Contact



                                                 10
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                Document
                                       1067-1
                                          158 Filed 12/31/20
                                                    01/19/21 Page 11
                                                                  16 of 13
                                                                        41 Page ID
                                    #:42569



  tracing will be conducted for the 48-hours prior to the onset of symptoms, on the dates Employee

  12 was at Dilley FRC, including December 25 and 26, 2020. If any exposure is identified, the

  protocols for contact exposure previously described in ECF No. 108 will be implemented.

  Employee 12 is and will remain in quarantine for 14 days from the date of the positive test result,

  until January 13, 2021. After that time, Employee 12 has been directed to contact Human

  Resources for further guidance before reporting to work.

         New Intake 1: New Intake 1 arrived at Dilley FRC on December 24, 2020, and was tested

  that same day as part of the new intake process. On December 25, 2020, the results came back

  positive. New Intake 1 is asymptomatic, and being closely monitored. New Intake 1 is and will

  remain in quarantine for 14 days from the date of arrival, until January 8, 2021, if New Intake 1

  remains asymptomatic. At this time, New Intake 1 has not required treatment at an outside hospital

  or medical facility. Contact tracing will be conducted for December 24, 2020, the date New Intake

  1 arrived at Dilley FRC, through December 26, 2020, the date following the positive test result. If

  any exposure is identified, the protocols for contact exposure previously described in ECF No. 108

  will be implemented. All new intakes who arrived at the facility with New Intake 1 and remain

  asymptomatic are and will remain in cohort for 14 days from their date of arrival, until January 8,

  2021, and will be monitored and assessed for signs and symptoms of COVID-19 once per day.

         New Intake 2: New Intake 2 arrived at Dilley FRC on December 24, 2020, and was tested

  that same day as part of the new intake process. On December 25, 2020, the results came back

  positive. New Intake 2 is asymptomatic, and being closely monitored. New Intake 2 is and will

  remain in quarantine for 14 days from the date of arrival, until January 8, 2021, if New Intake 2

  remains asymptomatic. At this time, New Intake 2 has not required treatment at an outside hospital

  or medical facility. Contact tracing will be conducted for December 24, 2020, the date New Intake



                                                  11
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                Document
                                       1067-1
                                          158 Filed 12/31/20
                                                    01/19/21 Page 12
                                                                  17 of 13
                                                                        41 Page ID
                                    #:42570



  2 arrived at Dilley FRC, through December 26, 2020, the date following the positive test result. If

  any exposure is identified, the protocols for contact exposure previously described in ECF No. 108

  will be implemented. All new intakes who arrived at the facility with New Intake 2 and remain

  asymptomatic are and will remain in cohort for 14 days from their date of arrival, until January 8,

  2021, and will be monitored and assessed for signs and symptoms of COVID-19 once per day.

         New Intake 3: New Intake 3 arrived at Dilley FRC on December 27, 2020, and was tested

  that same day as part of the new intake process. On December 29, 2020, the results came back

  positive. New Intake 3 is asymptomatic, and being closely monitored. New Intake 3 is and will

  remain in quarantine for 14 days from the date of the positive test result, until January 13, 2021, if

  New Intake 3 remains asymptomatic. At this time, New Intake 3 has not required treatment at an

  outside hospital or medical facility. Contact tracing will be conducted for December 27, 2020, the

  date New Intake 3 arrived at Dilley FRC, through December 29, 2020, the date of the positive test

  result. If any exposure is identified, the protocols for contact exposure previously described in ECF

  No. 108 will be implemented. All new intakes who arrived at the facility with New Intake 3 and

  remain asymptomatic are and will remain in cohort for 14 days from their date of arrival, until

  January 11, 2021, and will be monitored and assessed for signs and symptoms of COVID-19 once

  per day.

         Resident 1: Resident 1 arrived at Dilley FRC on November 19, 2020, and was tested as

  part of the new intake program. The results of that test came back negative. Following the

  procedures applicable to all new intakes, Resident 1 began a 14-day cohort and was released on

  December 4, 2020. On December 24, 2020, Resident 1 was scheduled to be released from Dilley

  FRC and was tested a second time at Dilley FRC as part of the release process. On December 26,

  2020, the results came back positive. Resident 1 is asymptomatic, and being closely monitored.



                                                   12
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                Document
                                       1067-1
                                          158 Filed 12/31/20
                                                    01/19/21 Page 13
                                                                  18 of 13
                                                                        41 Page ID
                                    #:42571



  Resident 1 is and will remain in quarantine for 14 days from the date of the positive test result,

  until January 10, 2021, if Resident 1 remains asymptomatic. At this time, Resident 1 has not

  required treatment at an outside hospital or medical facility. Contact tracing will be conducted for

  the 48-hours prior to the positive test result, including December 24, 25, and 26, 2020. If any

  exposure is identified, the protocols for contact exposure previously described in ECF No. 108

  will be implemented.

         RESPECTFULLY SUBMITTED this 31st day of December, 2020.

                                         MICHAEL R. SHERWIN
                                         Acting United States Attorney
                                         District of Columbia

                                         DANIEL VAN HORN
                                         Assistant U.S. Attorney
                                         555 4th St. NW, Washington, DC 20530
                                         Telephone: (202) 252-2506
                                         Email: Daniel.VanHorn@usdoj.gov

                                         JEFFREY BOSSERT CLARK
                                         Acting Assistant Attorney General
                                         Civil Division

                                         WILLIAM C. PEACHEY
                                         Director
                                         Office of Immigration Litigation
                                         District Court Section

                                         ELIANIS PEREZ
                                         Assistant Director

                                         s/ Jordan K. Hummel
                                         JORDAN K. HUMMEL
                                         Trial Attorney
                                         Office of Immigration Litigation - DCS
                                         P.O. Box 868, Ben Franklin Station
                                         Washington, DC 20044
                                         Telephone: (202) 598-8715
                                         Email: jordan.hummel@usdoj.gov

                                         Attorneys for Respondents

                                                  13
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          161 Filed
                                              Filed01/19/21
                                                    01/08/21 Page
                                                             Page19
                                                                  1 of
                                                                     of12
                                                                        41 Page ID
                                     #:42572



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


         O.M.G., et al.,                                   Case No. 1:20-cv-00786-JEB

                              Petitioners,
                                                           NOTICE OF COVID-19
         v.                                                POSITIVE CASES
         Chad WOLF, Acting Secretary of the U.S.
         Department of Homeland Security, et al.,          The Honorable James E. Boasberg

                              Respondents.



               Pursuant to the June 25, 2020 and September 9, 2020 minute orders, Respondents hereby

      notify the Court that, since the last notice (ECF No. 158), six (6) employees at the Karnes County

      Family Residential Center (“Karnes FRC”), sixteen (16) employees at the South Texas Family

      Residential Center (“Dilley FRC”), and one (1) employee at the Berks Family Residential Center

      (“Berks FRC”) have tested positive for COVID-19. 1 U.S. Immigration and Customs

      Enforcement informs the Department of Justice of the following:

              I.     Karnes County Family Residential Center (“Karnes FRC”)

              Employee 1: Employee 1 is a resident advisor, who tested on December 29, 2020, due to

  experiencing symptoms beginning on December 27, 2020. On December 30, 2020, the results

  came back positive. At this time, Employee 1 has not required treatment at a hospital or medical

  facility. Employee 1 was last at Karnes FRC on December 24, 2020. Contact tracing will not be

  conducted since Employee 1 was not at Karnes FRC in the 48-hours prior to experiencing



  1
   The last notice (ECF No. 158) included positive cases reported over an eight (8) day period between
  December 24, 2020, and December 31, 2020, due to the federal holiday on Friday, January 1, 2021. This
  notice includes positive cases reported over the subsequent eight (8) day period between Friday, January
  1, 2021, and January 8, 2021.

                                                      1
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          161 Filed
                                              Filed01/19/21
                                                    01/08/21 Page
                                                             Page20
                                                                  2 of
                                                                     of12
                                                                        41 Page ID
                                     #:42573



  symptoms. Employee 1 is and will remain in quarantine for 14 days from the date of the positive

  test result, until January 14, 2021. After that time, Employee 1 has been directed to contact Human

  Resources for further guidance before reporting to work.

         Employee 2: Employee 2 is a resident advisor, who tested on December 29, 2020, due to

  experiencing symptoms beginning on that date. That same day, the results came back positive. At

  this time, Employee 2 has not required treatment at a hospital or medical facility. Employee 2 was

  last at Karnes FRC on December 27, 2020. Contact tracing was completed for the 48-hours prior

  to the onset of symptoms, on the dates Employee 2 was at Karnes FRC, including December 27,

  2020, and revealed Employee 2 had close contact with three employees and no residents. The

  exposed employees have been notified, asked to quarantine for 14 days from the date of exposure,

  until January 11, 2021, and to contact Human Resources for further guidance upon either

  completion of their quarantine or receiving a negative test result, before reporting to work.

  Employee 2 is and will remain in quarantine for 14 days from the date of the positive test result,

  until January 13, 2021. After that time, Employee 2 has been directed to contact Human Resources

  for further guidance before reporting to work.

         Employee 3: Employee 3 is a resident advisor, who tested on January 1, 2021, due to

  experiencing symptoms beginning on that date. On January 5, 2021, the results came back positive.

  At this time, Employee 3 has not required treatment at a hospital or medical facility. Employee 3

  was last at Karnes FRC on December 29, 2020. Contact tracing will not be conducted as Employee

  3 was not at Karnes FRC in the 48-hours prior to experiencing symptoms. Employee 3 is and will

  remain in quarantine for 14 days from the date of the positive test result, until January 20, 2021.

  After that time, Employee 3 has been directed to contact Human Resources for further guidance

  before reporting to work.



                                                   2
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          161 Filed
                                              Filed01/19/21
                                                    01/08/21 Page
                                                             Page21
                                                                  3 of
                                                                     of12
                                                                        41 Page ID
                                     #:42574



         Employee 4: Employee 4 is a nurse practitioner, who tested on January 4, 2021, due to

  experiencing symptoms beginning on that date. On January 4, 2021, the results came back positive.

  At this time, Employee 4 has not required treatment at a hospital or medical facility. Employee 4

  was last at Karnes FRC on December 18, 2020. Contact tracing will not be conducted as Employee

  4 was not at Karnes FRC in the 48-hours prior to experiencing symptoms. Employee 4 is and will

  remain in quarantine for 14 days from the date of the positive test result, until January 19, 2021.

  After that time, Employee 4 has been directed to contact Human Resources for further guidance

  before reporting to work.

         Employee 5: Employee 5 is a food service contractor, who tested at an off-site facility on

  January 5, 2021, due to experiencing symptoms beginning on that date. That same day, the results

  came back positive. At this time, Employee 5 has not required treatment at a hospital or medical

  facility. Employee 5 was last at Karnes FRC on January 5, 2021. Contact tracing will be conducted

  for the 48-hours prior to the onset of symptoms, on the dates Employee 5 was at Karnes FRC,

  including January 3, 4, and 5, 2021. If any exposure is identified, the protocols for contact exposure

  previously described in ECF No. 108 will be implemented. Employee 5 is and will remain in

  quarantine for 14 days from the date of the positive test result, until January 20, 2021. After that

  time, Employee 5 has been directed to contact Human Resources for further guidance before

  reporting to work.

         Employee 6: Employee 6 is a deportation officer, who tested on January 7, 2021, due to

  experiencing symptoms beginning on January 5, 2021. On January 7, 2021, the results came back

  positive. At this time, Employee 6 has not required treatment at a hospital or medical facility.

  Employee 6 was last at Karnes FRC on December 30, 2020. Contact tracing was not required as

  Employee 6 was not at Karnes FRC in the 48-hours prior to the onset of symptoms. Employee 6



                                                    3
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          161 Filed
                                              Filed01/19/21
                                                    01/08/21 Page
                                                             Page22
                                                                  4 of
                                                                     of12
                                                                        41 Page ID
                                     #:42575



  is and will remain in quarantine for 14 days from the date of the positive test result, until January

  22, 2021. After that time, Employee 6 has been directed to contact Human Resources for further

  guidance before reporting to work.

         II.     South Texas Family Residential Center (“Dilley FRC”)

         Employee 1: Employee 1 is a resident supervisor, who tested at an off-site facility on

  December 30, 2020, due to experiencing symptoms beginning on December 28, 2020. On

  December 30, 2020, the results came back positive. At this time, Employee 1 has not required

  treatment at a hospital or medical facility. Employee 1 was last at Dilley FRC on December 29,

  2020. Contact tracing will be conducted for the 48-hours prior to the onset of symptoms, on the

  dates Employee 1 was at Dilley FRC, and any dates Employee 1 was at Dilley FRC following the

  onset of symptoms, including December 26, 2020, through December 29, 2020. If any exposure is

  identified, the protocols for contact exposure previously described in ECF No. 108 will be

  implemented. Employee 1 is and will remain in quarantine for 14 days from the date of the positive

  test result, until January 14, 2021. After that time, Employee 1 has been directed to contact Human

  Resources for further guidance before reporting to work.

         Employee 2: Employee 2 is a resident supervisor, who tested at an off-site facility on

  December 30, 2020, due to exposure on December 25, 2020, to an individual who tested positive

  for COVID-19, and due to experiencing symptoms beginning on December 27, 2020. On

  December 30, 2020, the results came back positive. At this time, Employee 2 has not required

  treatment at a hospital or medical facility. Employee 2 was last at Dilley FRC on December 27,

  2020. Contact tracing will be conducted for the 48-hours prior to the onset of symptoms, on the

  dates Employee 2 was at Dilley FRC, including December 25, 2020, through December 27, 2020.

  If any exposure is identified, the protocols for contact exposure previously described in ECF No.



                                                   4
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          161 Filed
                                              Filed01/19/21
                                                    01/08/21 Page
                                                             Page23
                                                                  5 of
                                                                     of12
                                                                        41 Page ID
                                     #:42576



  108 will be implemented. Employee 2 is and will remain in quarantine for 14 days from the date

  of the positive test result, until January 14, 2021. After that time, Employee 2 has been directed to

  contact Human Resources for further guidance before reporting to work.

         Employee 3: Employee 3 is a resident supervisor, who tested at an off-site facility on

  December 28, 2020, due to experiencing symptoms beginning on December 27, 2020. On

  December 31, 2020, the results came back positive. At this time, Employee 3 has not required

  treatment at a hospital or medical facility. Employee 3 was last at Dilley FRC on December 26,

  2020. Contact tracing will be conducted for the 48-hours prior to the onset of symptoms, on the

  dates Employee 3 was at Dilley FRC, including December 25 and 26, 2020. If any exposure is

  identified, the protocols for contact exposure previously described in ECF No. 108 will be

  implemented. Employee 3 is and will remain in quarantine for 14 days from the date of testing,

  until January 12, 2021. After that time, Employee 3 has been directed to contact Human Resources

  for further guidance before reporting to work.

         Employee 4: Employee 4 is a resident supervisor, who tested at an off-site facility on

  December 31, 2020, due to experiencing symptoms beginning on that date. That same day, the

  results came back positive. At this time, Employee 4 has not required treatment at a hospital or

  medical facility. Employee 4 was last at Dilley FRC on December 30, 2020. Contact tracing will

  be conducted for the 48-hours prior to the onset of symptoms, on the dates Employee 4 was at

  Dilley FRC, including December 29 and 30, 2020. If any exposure is identified, the protocols for

  contact exposure previously described in ECF No. 108 will be implemented. Employee 4 is and

  will remain in quarantine for 14 days from the date of the onset of symptoms and date of positive

  test result, until January 15, 2021. After that time, Employee 4 has been directed to contact Human

  Resources for further guidance before reporting to work.



                                                   5
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          161 Filed
                                              Filed01/19/21
                                                    01/08/21 Page
                                                             Page24
                                                                  6 of
                                                                     of12
                                                                        41 Page ID
                                     #:42577



         Employee 5: Employee 5 is a staff nurse, who tested at an off-site facility on December 29,

  2020, due to experiencing symptoms beginning on December 27, 2020. On December 29, 2020,

  the results came back positive. At this time, Employee 5 has not required treatment at a hospital

  or medical facility. Employee 5 was last at Dilley FRC on December 24, 2020. Contact tracing

  will not be conducted since Employee 5 was not at Dilley FRC in the 48-hours prior to

  experiencing symptoms. Employee 5 is and will remain in quarantine for 14 days from the date of

  the positive test result, until January 13, 2021. After that time, Employee 5 has been directed to

  contact Human Resources for further guidance before reporting to work.

         Employee 6: Employee 6 is a deportation officer, who tested at an off-site facility on

  December 30, 2020, due to experiencing symptoms beginning on December 29, 2020. On January

  2, 2021, the results came back positive. At this time, Employee 6 has not required treatment at a

  hospital or medical facility. Employee 6 was last at Dilley FRC on December 23, 2020. Contact

  tracing was not required as Employee 6 was not in Dilley FRC in the 48-hours prior to experiencing

  symptoms. Employee 6 is and will remain in quarantine for 14 days from the date of the positive

  test result, until January 17, 2021. After that time, Employee 6 has been directed to contact Human

  Resources for further guidance before reporting to work.

         Employee 7: Employee 7 is a resident supervisor, who tested at a local hospital on

  December 29, 2020, due to exposure on December 24, 2020, to an individual who tested positive

  for COVID-19, and due to experiencing symptoms beginning on December 27, 2020. On January

  1, 2021, the results came back positive. At this time, Employee 7 has not required treatment at a

  hospital or medical facility. Employee 7 was last at Dilley FRC on December 24, 2020. Contact

  tracing will not be conducted since Employee 7 was not at Dilley FRC in the 48-hours prior to

  experiencing symptoms or following exposure. Employee 7 is and will remain in quarantine for



                                                  6
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          161 Filed
                                              Filed01/19/21
                                                    01/08/21 Page
                                                             Page25
                                                                  7 of
                                                                     of12
                                                                        41 Page ID
                                     #:42578



  14 days from a date after the positive test result, until January 17, 2021. After that time, Employee

  7 has been directed to contact Human Resources for further guidance before reporting to work.

         Employee 8: Employee 8 is a shift supervisor, who tested at an off-site facility on

  December 31, 2020, due to experiencing symptoms beginning on December 26, 2020. On January

  3, 2021, the results came back positive. At this time, Employee 8 has not required treatment at a

  hospital or medical facility. Employee 8 was last at Dilley FRC on December 26, 2020. Contact

  tracing will be conducted for 48-hours prior to the onset of symptoms, on the dates Employee 8

  was at Dilley FRC, including December 24, 25, and 26, 2020. If any exposure is identified, the

  protocols for contact exposure previously described in ECF No. 108 will be implemented.

  Employee 8 is and will remain in quarantine for 14 days from the date of testing, until January 15,

  2021. After that time, Employee 8 has been directed to contact Human Resources for further

  guidance before reporting to work.

         Employee 9: Employee 9 is a resident supervisor, who tested at an off-site facility on

  January 5, 2021, due to exposure to an individual who tested positive for COVID-19. On January

  5, 2021, the results came back positive. At this time, Employee 9 is asymptomatic and has not

  required treatment at a hospital or medical facility. Employee 9 was last at Dilley FRC on January

  2, 2021. Contact tracing will not be conducted since Employee 9 was not at Dilley FRC in the 48-

  hours prior to testing positive. Employee 9 is and will remain in quarantine for 14 days from the

  date of the positive test result, until January 20, 2021. After that time, Employee 9 has been

  directed to contact Human Resources for further guidance before reporting to work.

         Employee 10: Employee 10 is a nurse manager, who tested on December 29, 2020, due to

  experiencing symptoms beginning on that date. On December 30, 2020, the results came back

  negative. On January 4, 2021, Employee 10 tested a second time due to continuing to experience



                                                   7
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          161 Filed
                                              Filed01/19/21
                                                    01/08/21 Page
                                                             Page26
                                                                  8 of
                                                                     of12
                                                                        41 Page ID
                                     #:42579



  symptoms. On January 5, 2021, the results came back positive. At this time, Employee 10 has not

  required treatment at a hospital or medical facility. Employee 10 was last at Dilley FRC on

  December 29, 2020. Contact tracing will not be conducted since Employee 10 was not at Dilley

  FRC in the 48-hours prior to testing positive. Employee 10 is and will remain in quarantine for 14

  days from the date of the positive test result, until January 20, 2021. After that time, Employee 10

  has been directed to contact Human Resources for further guidance before reporting to work.

         Employee 11: Employee 11 is a resident supervisor, who tested at an off-site facility on

  January 4, 2021, due to experiencing symptoms beginning on January 2, 2021. On January 6, 2021,

  the results came back positive. At this time, Employee 11 has not required treatment at a hospital

  or medical facility. Employee 11 was last at Dilley FRC on January 1, 2021. Contact tracing will

  be conducted for the 48-hours prior to the onset of symptoms, on the dates Employee 11 was at

  Dilley FRC, including January 1, 2021. If any exposure is identified, the protocols for contact

  exposure previously described in ECF No. 108 will be implemented. Employee 11 is and will

  remain in quarantine for 14 days from the date of the positive test result, until January 21, 2021.

  After that time, Employee 11 has been directed to contact Human Resources for further guidance

  before reporting to work.

         Employee 12: Employee 12 is a resident supervisor, who tested at an off-site facility on

  January 6, 2021, due to experiencing symptoms beginning on December 29, 2020. On January 6,

  2021, the results came back positive. At this time, Employee 12 has not required treatment at a

  hospital or medical facility. Employee 12 was last at Dilley FRC on December 25, 2020. Contact

  tracing will not be conducted as Employee 12 was not at Dilley FRC in the 48-hours before

  experiencing symptoms. Employee 12 is and will remain in quarantine for 14 days from the date

  of the positive test result, until January 21, 2021. After that time, Employee 12 has been directed



                                                   8
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          161 Filed
                                              Filed01/19/21
                                                    01/08/21 Page
                                                             Page27
                                                                  9 of
                                                                     of12
                                                                        41 Page ID
                                     #:42580



  to contact Human Resources for further guidance before reporting to work.

         Employee 13: Employee 13 is a case manager, who tested at an off-site facility on

  December 29, 2020, due to experiencing symptoms beginning on December 27, 2020. On January

  6, 2021, the results came back positive. At this time, Employee 13 has not required treatment at a

  hospital or medical facility. Employee 13 was last at Dilley FRC on December 27, 2020. Contact

  tracing will be conducted for the 48-hours prior to the onset of symptoms, on the dates Employee

  13 was at Dilley FRC, including December 25, 26, and 27, 2020. If any exposure is identified, the

  protocols for contact exposure previously described in ECF No. 108 will be implemented.

  Employee 13 is and will remain in quarantine for 14 days from the date of the positive test result,

  until January 21, 2021. After that time, Employee 13 has been directed to contact Human

  Resources for further guidance before reporting to work.

         Employee 14: Employee 14 is a resident supervisor, who tested at an off-site facility on

  January 6, 2021, due to experiencing symptoms beginning on January 4, 2021. On January 6, 2021,

  the results came back positive. At this time, Employee 14 has not required treatment at a hospital

  or medical facility. Employee 14 was last at Dilley FRC on January 3, 2021. Contact tracing will

  be conducted for the 48-hours prior to the onset of symptoms, on the dates Employee 14 was at

  Dilley FRC, including January 2 and 3, 2021. If any exposure is identified, the protocols for contact

  exposure previously described in ECF No. 108 will be implemented. Employee 14 is and will

  remain in quarantine for 14 days from the date of the positive test result, until January 21, 2021.

  After that time, Employee 14 has been directed to contact Human Resources for further guidance

  before reporting to work.

         Employee 15: Employee 15 is a resident supervisor, who tested at an off-site facility on

  January 4, 2021, due to exposure on January 2, 2021, to an individual who tested positive for



                                                   9
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                Document
                                       1067-1
                                          161 Filed 01/08/21
                                                    01/19/21 Page 10
                                                                  28 of 12
                                                                        41 Page ID
                                    #:42581



  COVID-19, and due to experiencing symptoms beginning on January 2, 2021. On January 6, 2021,

  the results came back positive. At this time, Employee 15 has not required treatment at a hospital

  or medical facility. Employee 15 was last at Dilley FRC on January 2, 2021. Contact tracing will

  be conducted for the 48-hours prior to the onset of symptoms, on the dates Employee 15 was at

  Dilley FRC, including December 31, 2020, and January 1 and 2, 2021. If any exposure is identified,

  the protocols for contact exposure previously described in ECF No. 108 will be implemented.

  Employee 15 is and will remain in quarantine for 14 days from the date of the positive test result,

  until January 21, 2021. After that time, Employee 15 has been directed to contact Human

  Resources for further guidance before reporting to work.

         Employee 16: Employee 16 is a deportation officer, who tested at an off-site facility on

  January 7, 2021, due to exposure on December 22, 2020, to an individual who tested positive for

  COVID-19, and due to experiencing symptoms beginning on December 23, 2020. On January 7,

  2021, the results came back positive. At this time, Employee 16 has not required treatment at a

  hospital or medical facility. Employee 16 was last at Dilley FRC on December 22, 2020. Contact

  tracing will be conducted for the date of exposure when Employee 16 was at Dilley FRC,

  December 22, 2020. If any exposure is identified, the protocols for contact exposure previously

  described in ECF No. 108 will be implemented. Employee 16 quarantined for at least 14 days

  beginning on December 23, 2020, and has been directed to contact Human Resources for further

  guidance before reporting to work.

         III.    Berks Family Residential Center (“Berks FRC”)

         Employee 1: Employee 1 is a shelter care counselor, who tested at an off-site facility on

  December 31, 2020, due to experiencing symptoms beginning on that date. On January 4, 2021,

  the results came back negative. On January 5, 2021, Employee 1 tested a second time at an off-



                                                  10
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                Document
                                       1067-1
                                          161 Filed 01/08/21
                                                    01/19/21 Page 11
                                                                  29 of 12
                                                                        41 Page ID
                                    #:42582



  site facility due to continuing to experience symptoms. That same day, the results came back

  positive. At this time, Employee 1 has not required treatment at a hospital or medical facility.

  Employee 1 was last at Berks FRC on December 30, 2020. Contact tracing was conducted for the

  48-hours prior to Employee 1 experiencing symptoms, on the dates Employee 1 was present at

  Berks FRC, including December 29 and 30, 2020, and revealed that Employee 1 did not have any

  close contact with other employees or residents. Employee 1 is and will remain in quarantine for

  14 days from the date of the onset of symptoms, until January 15, 2021. After that time, Employee

  1 has been directed to contact Human Resources for further guidance before reporting to work.

         RESPECTFULLY SUBMITTED this 8th day of January, 2021.

                                        MICHAEL R. SHERWIN
                                        Acting United States Attorney
                                        District of Columbia

                                        BRIAN P. HUDAK
                                        Acting Chief, Civil Division, U.S. Attorney’s Office
                                        555 4th St. NW, Washington, DC 20530
                                        Telephone: (202) 252-2549
                                        Email: BHudak@usdoj.gov

                                        JEFFREY BOSSERT CLARK
                                        Acting Assistant Attorney General
                                        Civil Division

                                        WILLIAM C. PEACHEY
                                        Director
                                        Office of Immigration Litigation
                                        District Court Section

                                        ELIANIS PEREZ
                                        Assistant Director

                                        s/ Jordan K. Hummel
                                        JORDAN K. HUMMEL
                                        Trial Attorney
                                        Office of Immigration Litigation - DCS
                                        P.O. Box 868, Ben Franklin Station
                                        Washington, DC 20044
                                        Telephone: (202) 598-8715

                                                 11
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                Document
                                       1067-1
                                          161 Filed 01/08/21
                                                    01/19/21 Page 12
                                                                  30 of 12
                                                                        41 Page ID
                                    #:42583



                                 Email: jordan.hummel@usdoj.gov

                                 Attorneys for Respondents




                                         12
Case 2:85-cv-04544-DMG-AGR
          Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                           162 Filed
                                                Filed01/19/21
                                                      01/15/21 Page
                                                                Page31
                                                                     1 of 7
                                                                          41 Page ID
                                    #:42584



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


         O.M.G., et al.,                                  Case No. 1:20-cv-00786-JEB

                              Petitioners,
                                                          NOTICE OF COVID-19
         v.                                               POSITIVE CASES
         Chad WOLF, Acting Secretary of the U.S.
         Department of Homeland Security, et al.,         The Honorable James E. Boasberg

                              Respondents.



               Pursuant to the June 25, 2020 and September 9, 2020 minute orders, Respondents hereby

      notify the Court that since the last notice (ECF No. 161) one (1) employee at the Karnes County

      Family Residential Center (“Karnes FRC”), ten (10) employees at the South Texas Family

      Residential Center (“Dilley FRC”), and one (1) employee at the Berks Family Residential Center

      (“Berks FRC”) have tested positive for COVID-19.1 U.S. Immigration and Customs

      Enforcement informs the Department of Justice of the following:

              I.     Karnes County Family Residential Center (“Karnes FRC”)

              Employee 1: Employee 1 is a cook, who tested on January 4, 2021, due to experiencing

  symptoms beginning on that date. On January 7, 2021, the results came back positive. At this time,

  Employee 1 has not required treatment at a hospital or medical facility. Employee 1 was last at

  Karnes FRC on January 2, 2021. Contact tracing was conducted for the 48-hours prior to the onset

  of symptoms, on the dates Employee 1 was at Karnes FRC, including January 2, 2021, and revealed

  that Employee 1 did not have any close contact with other employees or residents. Employee 1 is



  1
   Acting Secretary Peter R. Gaynor is substituted for his predecessor, Chad Wolf. See Fed. R.
  Civ. P. 25(d).
                                                     1
Case 2:85-cv-04544-DMG-AGR
          Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                           162 Filed
                                                Filed01/19/21
                                                      01/15/21 Page
                                                                Page32
                                                                     2 of 7
                                                                          41 Page ID
                                    #:42585



  and will remain in quarantine for 14 days from the date of the positive test result, until January 22,

  2021. After that time, Employee 1 has been directed to contact Human Resources for further

  guidance before reporting to work.

         II.     South Texas Family Residential Center (“Dilley FRC”)

         Employee 1: Employee 1 is a resident supervisor, who tested at an off-site facility on

  January 8, 2021, due to experiencing symptoms beginning on that date. That same day, the results

  came back positive. At this time, Employee 1 has not required treatment at a hospital or medical

  facility. Employee 1 was last at Dilley FRC on January 7, 2021. Contact tracing will be conducted

  for Employee 1’s last day at Dilley FRC and the 48-hours prior, including January 5, 6, and 7,

  2021. If any exposure is identified, the protocols for contact exposure previously described in ECF

  No. 108 will be implemented. Employee 1 is and will remain in quarantine for 14 days from the

  date of the positive test result, until January 23, 2021. After that time, Employee 1 has been

  directed to contact Human Resources for further guidance before reporting to work.

         Employee 2: Employee 2 is a resident supervisor, who tested at an off-site facility on

  January 8, 2021, due to experiencing symptoms beginning on January 4, 2021. On January 8, 2021,

  the results came back positive. At this time, Employee 2 has not required treatment at a hospital

  or medical facility. Employee 2 was last at Dilley FRC on December 31, 2020. Contact tracing

  will not be conducted since Employee 2 was not at Dilley FRC in the 48-hours prior to

  experiencing symptoms. Employee 2 is and will remain in quarantine for 14 days from the date of

  the positive test result, until January 23, 2021. After that time, Employee 2 has been directed to

  contact Human Resources for further guidance before reporting to work.

         Employee 3: Employee 3 is a food service contractor, who tested at an off-site facility on

  January 9, 2021, due to experiencing symptoms beginning on January 8, 2021. On January 9, 2021,



                                                    2
Case 2:85-cv-04544-DMG-AGR
          Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                           162 Filed
                                                Filed01/19/21
                                                      01/15/21 Page
                                                                Page33
                                                                     3 of 7
                                                                          41 Page ID
                                    #:42586



  the results came back positive. At this time, Employee 3 has not required treatment at a hospital

  or medical facility. Employee 3 was last at Dilley FRC on January 7, 2021. Contact tracing will

  be conducted for Employee 3’s last day at Dilley FRC and the 48-hours prior, including January

  5, 6, and 7, 2021. If any exposure is identified, the protocols for contact exposure previously

  described in ECF No. 108 will be implemented. Employee 3 is and will remain in quarantine for

  14 days from the date of the positive test result, until January 24, 2021. After that time, Employee

  3 has been directed to contact Human Resources for further guidance before reporting to work.

         Employee 4: Employee 4 is a resident supervisor, who tested at an off-site facility on

  January 8, 2021, due to exposure to an individual who tested positive for COVID-19. On January

  8, 2021, the results came back positive. At this time, Employee 4 is asymptomatic and has not

  required treatment at a hospital or medical facility. Employee 4 was last at Dilley FRC on January

  4, 2021. Contact tracing will not be conducted since Employee 4 is asymptomatic and was not at

  Dilley FRC in the 48-hours prior to testing positive. Employee 4 is and will remain in quarantine

  for 14 days from the date of the positive test result, until January 23, 2021. After that time,

  Employee 4 has been directed to contact Human Resources for further guidance before reporting

  to work.

         Employee 5: Employee 5 is a resident supervisor, who tested at an off-site facility on

  January 6, 2021, due to experiencing symptoms beginning on January 4, 2021. On January 10,

  2021, the results came back positive. At this time, Employee 5 has not required treatment at a

  hospital or medical facility. Employee 5 was last at Dilley FRC on January 4, 2021. Contact tracing

  will be conducted for the 48-hours prior to the onset of symptoms, on the dates Employee 5 was

  at Dilley FRC, including January 2, 3, and 4, 2021. If any exposure is identified, the protocols for

  contact exposure previously described in ECF No. 108 will be implemented. Employee 5 is and



                                                   3
Case 2:85-cv-04544-DMG-AGR
          Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                           162 Filed
                                                Filed01/19/21
                                                      01/15/21 Page
                                                                Page34
                                                                     4 of 7
                                                                          41 Page ID
                                    #:42587



  will remain in quarantine for 14 days from the date of the positive test result, until January 25,

  2021. After that time, Employee 5 has been directed to contact Human Resources for further

  guidance before reporting to work.

         Employee 6: Employee 6 is a resident supervisor, who tested at an off-site facility on

  January 9, 2021, due to experiencing symptoms beginning on that date. On January 11, 2021, the

  results came back positive. At this time, Employee 6 has not required treatment at a hospital or

  medical facility. Employee 6 was last at Dilley FRC on January 9, 2021. Contact tracing will be

  conducted for the 48-hours prior to the onset of symptoms, on the dates Employee 6 was at Dilley

  FRC, including January 7, 8, and 9, 2021. If any exposure is identified, the protocols for contact

  exposure previously described in ECF No. 108 will be implemented. Employee 6 is and will

  remain in quarantine for 14 days from the date of the positive test result, until January 26, 2021.

  After that time, Employee 6 has been directed to contact Human Resources for further guidance

  before reporting to work.

         Employee 7: Employee 7 is a resident supervisor, who tested at an off-site facility on

  January 9, 2021, due to experiencing symptoms beginning on that date. On January 11, 2021, the

  results came back positive. At this time, Employee 7 has not required treatment at a hospital or

  medical facility. Employee 7 was last at Dilley FRC on January 8, 2021. Contact tracing will be

  conducted for Employee 7’s last day at Dilley FRC and the last 48-hours prior, including January

  6, 7, and 8, 2021. If any exposure is identified, the protocols for contact exposure previously

  described in ECF No. 108 will be implemented. Employee 7 is and will remain in quarantine for

  14 days from the positive test result, until January 26, 2021. After that time, Employee 7 has been

  directed to contact Human Resources for further guidance before reporting to work.

         Employee 8: Employee 8 is a resident supervisor, who tested at an off-site facility on



                                                  4
Case 2:85-cv-04544-DMG-AGR
          Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                           162 Filed
                                                Filed01/19/21
                                                      01/15/21 Page
                                                                Page35
                                                                     5 of 7
                                                                          41 Page ID
                                    #:42588



  January 11, 2021, due to experiencing symptoms beginning on that date. That same day, the results

  came back positive. At this time, Employee 8 has not required treatment at a hospital or medical

  facility. Employee 8 was last at Dilley FRC on January 11, 2021. Contact tracing will be conducted

  for 48-hours prior to the onset of symptoms, on the dates Employee 8 was at Dilley FRC, including

  January 9, 10, and 11, 2021. If any exposure is identified, the protocols for contact exposure

  previously described in ECF No. 108 will be implemented. Employee 8 is and will remain in

  quarantine for 14 days from the date of the positive test result, until January 26, 2021. After that

  time, Employee 8 has been directed to contact Human Resources for further guidance before

  reporting to work.

         Employee 9: Employee 9 is a resident supervisor, who tested at an off-site facility on

  January 11, 2021, due to experiencing symptoms beginning on January 9, 2021. On January 12,

  2021, the results came back positive. At this time, Employee 9 has not required treatment at a

  hospital or medical facility. Employee 9 was last at Dilley FRC on January 6, 2021. Contact tracing

  will not be conducted since Employee 9 was not at Dilley FRC in the 48-hours prior to the onset

  of symptoms. Employee 9 is and will remain in quarantine for 14 days from the date of the positive

  test result, until January 27, 2021. After that time, Employee 9 has been directed to contact Human

  Resources for further guidance before reporting to work.

         Employee 10: Employee 10 is a case manager, who tested at an off-site facility on January

  9, 2021, due to experiencing symptoms beginning on January 6, 2021. On January 11, 2021, the

  results came back positive. At this time, Employee 10 has not required treatment at a hospital or

  medical facility. Employee 10 was last at Dilley FRC on December 20, 2020. Contact tracing will

  not be conducted since Employee 10 was not at Dilley FRC in the 48-hours prior to the onset of

  symptoms. Employee 10 is and will remain in quarantine for 14 days from the date of the positive



                                                   5
Case 2:85-cv-04544-DMG-AGR
          Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                           162 Filed
                                                Filed01/19/21
                                                      01/15/21 Page
                                                                Page36
                                                                     6 of 7
                                                                          41 Page ID
                                    #:42589



  test result, until January 26, 2021. After that time, Employee 10 has been directed to contact

  Human Resources for further guidance before reporting to work.

         III.    Berks Family Residential Center (“Berks FRC”)

         Employee 1: Employee 1 is a shelter care counselor, who tested at an off-site facility on

  January 8, 2021, due to exposure to an individual who tested positive for COVID-19. On January

  11, 2021, the results came back positive. At this time, Employee 1 has not required treatment at a

  hospital or medical facility. Employee 1 was last at Berks FRC on January 2, 2021. Contact tracing

  will not be conducted as Employee 1 was not at Berks FRC in the 48-hours before testing positive.

  Employee 1 is and will remain in quarantine for 14 days from the date of the positive test results,

  until January 26, 2021. After that time, Employee 1 has been directed to contact Human Resources

  for further guidance before reporting to work.

         RESPECTFULLY SUBMITTED this 15th day of January, 2021.

                                         MICHAEL R. SHERWIN
                                         Acting United States Attorney
                                         District of Columbia

                                         BRIAN P. HUDAK
                                         Acting Chief, Civil Division, U.S. Attorney’s Office
                                         555 4th St. NW, Washington, DC 20530
                                         Telephone: (202) 252-2549
                                         Email: BHudak@usdoj.gov

                                         JENNIFER B. DICKEY
                                         Acting Assistant Attorney General
                                         Civil Division

                                         WILLIAM C. PEACHEY
                                         Director
                                         Office of Immigration Litigation
                                         District Court Section

                                         ELIANIS PEREZ
                                         Assistant Director

                                         s/ Jordan K. Hummel

                                                   6
Case 2:85-cv-04544-DMG-AGR
          Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                           162 Filed
                                                Filed01/19/21
                                                      01/15/21 Page
                                                                Page37
                                                                     7 of 7
                                                                          41 Page ID
                                    #:42590



                                 JORDAN K. HUMMEL
                                 Trial Attorney
                                 Office of Immigration Litigation - DCS
                                 P.O. Box 868, Ben Franklin Station
                                 Washington, DC 20044
                                 Telephone: (202) 598-8715
                                 Email: jordan.hummel@usdoj.gov

                                 Attorneys for Respondents




                                          7
Case 2:85-cv-04544-DMG-AGR
          Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                           163 Filed
                                                Filed01/19/21
                                                      01/15/21 Page
                                                                Page38
                                                                     1 of 2
                                                                          41 Page ID
                                    #:42591



                           IN THE UNITED STATES DISTRICT COURT
                                FOR DISTRICT OF COLUMBIA


         O.M.G., et al.,                                   Case No. 1:20-cv00786-JEB
                            Petitioners,
                                                           NOTICE OF UPDATE IN
         v.                                                CENSUS AT THE FAMILY
                                                           RESIDENTIAL CENTERS
         Chad WOLF, Acting Secretary of the U.S.
         Department of Homeland Security, et al.,
                                                           The Honorable James E. Boasberg
                            Respondents.




               Respondents hereby submit updated census numbers denoting the population at

     each of the three Family Residential Centers (“FRCs”), as of January 15, 2021. 1

                The capacity at the Dilley FRC is 2,400. ECF No. 39. As of today, there are 162

     residents.

               The capacity at the Karnes FRC is 839. ECF No. 39. As of today, there are 71

     residents.

               The capacity at the Berks FRC is 96. ECF No. 30. As of today, there are 19

     residents.

                             RESPECTFULLY SUBMITTED this 15th day of January, 2021.

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney
                                             District of Columbia

                                             BRIAN P. HUDAK
                                             Acting Chief, Civil Division, U.S. Attorney’s
                                             Office

     1
      Acting Secretary Peter R. Gaynor is substituted for his predecessor, Chad Wolf. See Fed.
     R. Civ. P. 25(d).
                                                    1
Case 2:85-cv-04544-DMG-AGR
          Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                           163 Filed
                                                Filed01/19/21
                                                      01/15/21 Page
                                                                Page39
                                                                     2 of 2
                                                                          41 Page ID
                                    #:42592



                                    555 4th St. NW, Washington, DC 20530
                                    Telephone: (202) 252-2549
                                    Email: BHudak@usdoj.gov

                                    JENNIFER B. DICKEY
                                    Acting Assistant Attorney General
                                    Civil Division

                                    WILLIAM C. PEACHEY
                                    Director
                                    Office of Immigration Litigation
                                    District Court Section

                                    ELIANIS PEREZ
                                    Assistant Director

                                    s/ Jordan K. Hummel
                                    JORDAN K. HUMMEL
                                    Trial Attorney
                                    Office of Immigration Litigation - DCS
                                    P.O. Box 868, Ben Franklin Station
                                    Washington, DC 20044
                                    Telephone: (202) 598-8715
                                    Email: jordan.hummel@usdoj.gov

                                    Attorneys for Respondents




                                         2
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          163-1Filed
                                                  Filed
                                                      01/19/21
                                                        01/15/21Page
                                                                  Page
                                                                     401ofof41
                                                                             2 Page ID
                                     #:42593



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

  O.M.G., et. al.,                               )
                                                 )
         Petitioners,                            )
                                                 )
  v.                                             )       Case No.: 1:20-cv-00786-JEB
                                                 )
  CHAD WOLF, Acting Secretary of the U.S.        )
  Department of Homeland Security, et al.,       )
                                                 )
         Respondents.                            )
                                                 )

                         DECLARATION OF DAWNISHA HELLAND

         I, Dawnisha Helland, hereby make the following declaration with respect to the above-

  captioned matter:

         1. I am the Acting Chief of the Juvenile and Family Residential Management Unit

             (JFRMU), Enforcement and Removal Operations (ERO), U.S. Immigration and

             Customs Enforcement (ICE), Department of Homeland Security (DHS). JFRMU

             addresses issues confronting unaccompanied alien children (UAC) and alien family

             groups who come into ERO custody, including those detained at a Family Residential

             Center (FRC). JFRMU develops policies sensitive to the various vulnerabilities and

             needs of these populations. JFRMU trains, monitors, and advises Field Office Juvenile

             Coordinators (FOJCs). These officers serve as subject matter experts on juvenile and

             family matters in their respective field offices. As JFRMU advises FOJCs, they in turn,

             advise their fellow officers who encounter minors during enforcement activities.

             JFRMU oversees and monitors the implementation of nationwide court orders that

             impact this population, including those in the present case.




                                                     1
Case 2:85-cv-04544-DMG-AGR
         Case 1:20-cv-00786-JEB
                              Document
                                 Document
                                       1067-1
                                          163-1Filed
                                                  Filed
                                                      01/19/21
                                                        01/15/21Page
                                                                  Page
                                                                     412ofof41
                                                                             2 Page ID
                                     #:42594



         2. The statements contained in this declaration are based on my personal knowledge and

            information provided to me in my official capacity.

         3. As of January 15, 2021, the number of individuals housed at the FRCs are as follows:

                a. At Karnes, there were a total of 71 individuals, comprised of 37 adults and 34

                   juveniles.

                b. At Dilley, there were a total of 162 individuals, comprised of 81 adults and 81

                   juveniles.

                c. At Berks, there were a total of 19 individuals, comprised of 9 adults and 10

                   juveniles.

         4. This declaration is based upon my personal and professional knowledge, information

            obtained from other individuals employed by ICE, and information obtained from

            various records and systems maintained by DHS. I provide this declaration based on

            the best of my knowledge, information, belief, and reasonable inquiry for the above-

            captioned case.




                  15th day of January 2021.
  Signed on this _______

  ____________________________
  Dawnisha Helland
  Acting Unit Chief, Juvenile and Family Residential Management Unit
  ICE Enforcement and Removal Operations




                                                2
